NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL
                                       OF FLORIDA
                                       SECOND DISTRICT



JORGE PEREZ DIAZ,                      )
DOC #C09898,                           )
                                       )
             Appellant,                )
                                       )
v.                                     )         Case No. 2D17-3040
                                       )
STATE OF FLORIDA,                      )
                                       )
             Appellee.                 )
                                       )

Opinion filed September 21, 2018.

Appeal from the Circuit Court for
Pinellas County; Joseph A. Bulone,
Judge.

Jorge Perez Diaz, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kiersten E. Jensen,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.

             Affirmed.


KHOUZAM, LUCAS, and ATKINSON, JJ., Concur.